This was an action of ejectment brought by the plaintiff company against the municipality to recover possession of a certain tract of land in Ocean City, of which it held the title and which had been appropriated by the municipality for the purpose of devoting it to a highway use, the city claiming that the land had been dedicated by the plaintiff to that use prior to the taking possession thereof by it. The trial of the case resulted in the direction of a verdict in favor of the plaintiff, the court holding that there was no evidence to support the claim of the municipality. The present appeal is taken from the judgment entered upon the directed verdict, and the ground of the appeal is that this direction was illegal and that the determination of the question of dedication should have been left to the jury.
An examination of the state of the case submitted to this court discloses that no exception was taken by counsel for the municipality to the direction of a verdict in favor of the plaintiff, and, this being so, the propriety of the judicial action now complained of is not before us for consideration.
Counsel for the appellant in their argument before this court also contended that the trial court erred in not directing a verdict for the appellant. It is enough to say in disposing of this contention that no application for such a direction was made to the trial court.
For the reasons indicated, the judgment under review will be affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None. *Page 186